Case: 19-1871
         Case 1:19-cv-11626-DPW
                Document: 82 Page:
                                Document
                                   1  Date
                                         56 Filed:
                                             Filed11/20/2019
                                                   11/20/19 Page
                                                               Entry
                                                                 1 ofID:
                                                                      1 6298882




                United States Court of Appeals
                                  For the First Circuit
                                     _____________________
 No. 19-1871
                                            JOHN DOE,

                                         Plaintiff, Appellee,

                                                  v.

                              TRUSTEES OF BOSTON COLLEGE,

                                       Defendant, Appellant.
                                       __________________

                                           JUDGMENT

                                    Entered: November 20, 2019

         This cause came on to be heard on appeal from the United States District Court for the
 District of Massachusetts and was argued by counsel.

          Upon consideration whereof, it is now here ordered, adjudged and decreed as follows: The
 district court's finding of a probability of success as to John's Doe's claim under Massachusetts
 contract law is reversed, the grant of preliminary injunction is vacated, and the matter is remanded
 to the district court for any further proceedings, consistent with the opinion issued this day. No
 costs are awarded.

                                                       By the Court:

                                                       Maria R. Hamilton, Clerk


 cc:
 Hon. Douglas P. Woodlock
 Robert Farrell, Clerk, United States District Court for the District of Massachusetts
 Andrew T. Miltenberg
 Philip Arwood Byler
 Tara Jill Davis
 Stuart Bernstein
 Jeannie Suk Gersen
 Daryl J. Lapp
 Elizabeth Howar Kelly
 Paul G. Lannon Jr.
